School district No. 44, known as the Merrimac school district, and school district No. 51, known as the Ogburn school district, are contiguous school districts in Wood county. The appellant is the owner of a 1,000-acre tract of land on the E. Rehorse survey, and claims that the said land is located in the Ogburn school district No. 51, while the appellees contend that the said tract of land is located in Merrimac school district No. 44, and that same is subject to taxation in the latter district. The question entirely depends, it is thought, upon whether or not the order of the commissioners' court transferring the said tract of land from said district No. 44 to the said district No. 51 was void. It is believed that it should be so held, as the trial court did, and for the reasons given by the trial court. Whatever of irregularities and vagueness existed in the order of the commissioners' court creating schood district No. 44, the Acts of 1913, p. 259, validated the same, for the act provides:
"Provided, that all school districts in this state heretofore laid out and attempted to be established by the proper officers of any county, and heretofore recognized by said county authorities as school districts of said county, are hereby validated in all respects, as though they had been duly and legally established in the first instance."
It follows that appellant's land would not be subject to taxation except in school district No. 44.
The other assignments do not present error such as would require reversal of the case.
Affirmed.